Citation Nr: 0301209	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
strain.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial rating in excess of 10 
percent for vascular migraine headaches.

4.  Entitlement to an initial rating in excess of 10 
percent for bipolar disorder, mixed, with anxiety 
features.

5.  Entitlement to an increased (compensable) rating for 
vasomotor rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to 
September 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

The evidence of record indicates that in correspondence 
dated in October 2001 the appellant requested a video 
conference hearing before a Member of the Board.  Records 
show that in December 2002 his motion to postpone a 
scheduled video conference hearing because of a change in 
representation was granted by the Board.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a hearing 
on appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following:

The appellant should be scheduled for a 
video conference hearing before a 
Member of the Board as soon as it may 
be feasible.  The appellant should be 
asked to submit any other information, 
evidence, or arguments pertinent to 
this appeal at that time.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




